Case: 20-11198     Document: 00515896354         Page: 1     Date Filed: 06/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 11, 2021
                                  No. 20-11198                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mario Flores Garfias, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:07-CR-321-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Mario Flores Garfias, Jr., appeals the sentence imposed upon
   revocation of his supervised release. The district court varied upward from
   the advisory range by sentencing Flores Garfias to twenty-four months in




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11198      Document: 00515896354          Page: 2   Date Filed: 06/11/2021




                                    No. 20-11198


   prison, and he objects that this sentence is unreasonable because it fails to
   reflect due consideration of mitigating factors.
          Because Flores Garfias properly preserved his objection to the upward
   variance, we review his sentence under the “plainly unreasonable” standard.
   See United States v. Warren, 720 F.3d 321, 326 (5th Cir. 2013). Under this
   standard, we ask whether Flores Garfias has shown that the district court
   abused its discretion. Id. at 332. He has not made such a showing.
          The record indicates that the district court listened to counsel’s
   explanations for Flores Garfias’s conduct but found them unpersuasive, an
   assessment we will not second-guess. See United States v. Hernandez, 876
   F.3d 161, 167 (5th Cir. 2017) (“[Defendant’s] claim amounts to a request that
   we reweigh the sentencing factors and substitute our judgment for that of the
   district court, which we will not do.”). Nor do we accept that the court’s
   decision to vary upward betokens unreasonableness, particularly in view of
   Flores Garfias’s history of violating release conditions. See Warren, 720 F.3d
   at 332 (observing that we have “routinely affirmed revocation sentences
   exceeding the advisory range” (citation and internal quotation marks
   omitted)). Accordingly, Flores Garfias fails to show an abuse of the district
   court’s discretion.
          The judgment is AFFIRMED.




                                          2